20 So.3d 966 (2009)
John FRANCES, Appellant,
v.
Charles D. CROSS, Bayou Breeze Condominium, Pensacola Executive House, Inc., et al., Appellee.
No. 1D09-3662.
District Court of Appeal of Florida, First District.
October 14, 2009.
John Frances, pro se, Appellant.
Lisa Minshew, Pensacola, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of August 7, 2009, the Court has determined that neither the Order Dissolving and Striking the Notice of Lis Pendens nor the Order Granting Motion to Strike Sham Pleading is an appealable final order. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
DISMISSED.
WEBSTER, DAVIS, and LEWIS, JJ., concur.